,,
              Case 1:19-cr-00360-KMW Document 45-1 Filed 01/06/20 Page 1 of 1



     UNITED STATES DISTRICT COURT                                        USDCSDNY
     SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
      ------------------------------               X
                                                                         ELECTRONICALLY FILED
                                                                         DOC #: _ _ ___,..._ __
      UNITED STATES OF AMERICA                                           DATE FILED:     1   /a~ J~o
                                                          ORDER
                       - V. -


      WILLY SANCHEZ,
          a/k/a "Wendi,"                                   19 Cr. 360 (KMW)

                 Defendant.

      ------------------------------ X




                     WHEREAS, with the defendant Willy Sanchez's consent, his guilty plea allocution

     was made before a United States Magistrate Judge on January 3, 2020;

                     WHEREAS, a transcript of the allocution was made and thereafter was transmitted

     to the District Court; and

                     WHEREAS, upon review of that transcript, this Court has determined that the

     defendant Willy Sanchez entered the guilty plea knowingly and voluntarily and that there was a

     factual basis for the guilty plea;

                     IT IS HEREBY ORDERED that the defendant Willy Sanchez's guilty plea is

     accepted.

     SO ORDERED:

     Dated:          New York, New York
                      1-z.J        , 2020



                                                 THE HONORABLE KIMBA M. WOOD
                                                 UNITED STATES DISTRICT JUDGE
                                                 SOUTHERN DISTRICT OF NEW YORK
